IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN

 


NO. 3-94-373-CR


WILLIE JEAN FIELDS,

	APPELLANT

vs.



THE STATE OF TEXAS,

	APPELLEE

 

FROM THE COUNTY COURT AT LAW NO. 2 OF WILLIAMSON COUNTY 

NO. 93-40741-2, HONORABLE ROBERT F. B. MORSE, JUDGE PRESIDING
 


PER CURIAM
	A jury found appellant guilty of unlawfully carrying a weapon.  Tex. Penal Code
Ann. § 46.02(a) (West 1994).  The court assessed punishment at incarceration for 180 days and
a $3000 fine, probated.
	Appellant was represented by appointed counsel at trial and represents himself on
appeal.  The transcript contains no request of a free statement of facts and the record reflects that
appellant declined appointed counsel on appeal.  Neither a statement of facts from the trial nor a
brief has been filed, and appellant has not responded to this Court's notices.  Tex. R. App. P.
53(m), 74(l).  We conclude that appellant does not wish to prosecute this appeal and has failed to
make the necessary arrangements for filing a brief.  
	We have examined the record and find no matter that should be addressed in the
interest of justice.  The judgment of conviction is affirmed.

Before Powers, Aboussie and B. A. Smith
Affirmed
Filed:   January 18, 1995
Do Not Publish